Citation Nr: 1609933	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for neurological residuals of a left Muscle Group I injury as secondary to shell fragment wound to the upper thoracic spine with injury to Muscle Group I and degenerative arthritis.

2.  Entitlement to service connection for a left upper extremity disability other than neurological residuals of a Muscle Group I injury as secondary to shell fragment wound to the upper thoracic spine with injury to Muscle Group I and degenerative arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

4.  Entitlement to special monthly compensation based on aid and attendance/housebound criteria.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to December 1946.  He died in October 2010.  The appellant is his surviving spouse, and has been substituted as the claimant for the purposes of processing the above-listed claims to completion.  38 U.S.C.A. § 5121A.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2012, the Board remanded the claims for additional development.  During the pendency of the appeal, service connection was granted for a psychiatric disorder, which was also on appeal based on substitution, thereby removing this issue from appellate status.  

In regards to the issue of entitlement to service connection for a left upper extremity disability, (formerly classified by the RO as for a left hand and forearm disability), the Board has bifurcated the issue as reflected on the title page in order to allow a grant of service connection for neurological residuals of a Muscle Group I injury.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent medical evidence reflects that the Veteran has residual neurological damage from his service connected gunshot wound of the upper thoracic spine with injury to left Muscle Group I.


CONCLUSION OF LAW

The criteria for entitlement to service connection for neurological residuals of a left Muscle Group I injury are met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Historically, the Veteran sustained shell fragment wounds (SFW) during combat in World War II, with injuries to the upper thoracic spine affecting left Muscle Group I.  He was granted service connection for SFW of the cervical spine and left leg in a February 1948 rating decision and for SFW of left Muscle Group I in a June 1950 rating decision.  The SFW injury to left Muscle Group I was initially rated as 20 percent disabling, but was subsequently increased to 40 percent disabling in a May 1999 rating decision.  Later, a March 2005 rating decision that continued a 40 percent rating for the SFW of Muscle Group I included arthritis as part of the service-connected disability.  

In a June 2007 claim, and in statements in support of his claim submitted in August 2007, the Veteran complained of symptoms affecting his left upper extremity including aching pain and uncontrollable shaking of the limb, which he alleged was secondary to his shell fragment wound of his left shoulder (Muscle Group I).

In a July 2007 VA muscle injuries examination report, the examiner noted findings regarding the muscle disability to Muscle Group I, with a history of the injury to the shoulder muscles from a high velocity missile, with symptoms of pain, increased fatigability, weakness, decreased coordination and uncertainty of movement.  An intention tremor of the left upper extremity was noted.  The Muscle Groups involved were the left Muscle Group I (trapezium) and Muscle Group 20 (thoracic).  He was noted to be left hand dominant with significant left upper extremity tremor (essential) and pain making examination difficult.  The examiner noted findings of muscle injury and scarring from the SWF for which service connection is in effect.  In pertinent part, residuals of nerve damage were confirmed, specifically neurological findings of afferent reflex associated with Group I muscles.  The Board notes that this neurological finding is not considered in the rating criteria pertinent to a SFW to Muscle Group I.  See 38 C.F.R. § 4.73 Diagnostic Code 5301.  Thus, pyramiding is not an issue for this neurological manifestation shown on this examination.  38 C.F.R. § 4.14 (2015).

Based on a review of foregoing, and affording the appellant the benefit of the doubt, the Board finds that a neurological deficit, that of afferent reflex associated with injuries to left Muscle Group I, is as likely as not related to his in-service gunshot wound of this same Muscle Group.  At the outset, the Board finds that the medical evidence of record from the July 2007 VA examination report sufficiently confirms a diagnosis of associated nerve damage of afferent reflex meeting the VA criteria for a disability. 

Although none of the other examinations are noted to have made this diagnosis, they are not shown to have given a definitive opinion to contradict this finding.  

The Board notes that the May 1948 VA examination report did not indicate that important nerves were injured by the shell fragment wounds with no disturbance of sensation noted, and the June 1950 VA SFW examination suggested no significant neurological findings.  The October 1981 VA SFW examination noted the complicating factor of a recent stroke with residual numbness in the left arm and face.  An October 1995 VA examination indicated reflexes and sensory exam were normal, while a December 1998 VA examination of the muscles suggested he needed electromyography (EMG) studies of the left arm.  The November 1998 EMG was noted to be incomplete, as the study could not be performed due to the patient being anticoagulated with Coumadin.  The accompanying nerve conduction studies (NCS) was noted to be abnormal, and consistent with bilateral focal entrapment ulnar neuropathy at the wrists (Guyan's canal neuropathy).  There was also an ulnar entrapment neuropathy across the elbow on the left side (cubital tunnel syndrome).  These findings were mild and would not explain in total the Veteran's symptoms, and clinical correlation was recommended.  

An August 1999 VA SFW examination is noted to have given an opinion that the December 1998 EMG findings wouldn't have been related to SFW residuals, given the location of the shrapnel injuries, as well as findings of him having been able to work without significant left upper extremity pain and reflexes described as symmetrical.  Again, the Board notes that the electrodiagnostic studies discussed by this examiner were incomplete.  The December 2008 muscle injuries examiner opined that the Veteran's left upper extremity issues were more from an essential tremor said to date back to the early 1990's than from a 50 to 60-year old wound.  

Finally, in April 2013, a posthumous medical opinion was obtained as to whether the Veteran had a left hand and forearm disability that was caused or aggravated (permanently worsened beyond normal progression) by his service-connected SFW residuals upper thoracic spine with injury to left Muscle Group I and degenerative arthritis.  Although the examiner did note that the Veteran had global weakness and a tremor that was related to his essential tremor diagnosis, the rest of the examination focused on musculoskeletal findings of pain and reduced motion.  

Critically, none of these examinations prior to or after the July 2007 VA muscle injuries examination are shown to directly contradict the opinion as to the Veteran's diagnosis of associated nerve damage of afferent reflex deemed to be the result of his SFW.  Likewise, the Board notes that none of the VA treatment records contain any medical opinion to contradict the opinion from the July 2007 VA examiner, although the records do include findings of essential tremor noted in his left upper extremity in records beginning in October 2006 and continuing to be reported in records and problem lists leading up to his death in October 2010.  

In conclusion, the balance of the evidence supports a grant of service connection for the limited neurological manifestation of an afferent reflex as a separate neurological residual of the SFW. 


ORDER

Service connection for neurological residuals of a left Muscle Group I injury (afferent reflex) is granted.


REMAND

In regards to the remaining disability of the left upper extremity, a medical opinion was obtained in May 2013 pursuant to the Board's remand, which did discuss musculoskeletal problems with the left shoulder's range of motion and pain that were opined to be less likely as not caused by or aggravated by his shell fragment wounds to left Muscle Group I and degenerative arthritis.  This examination also described global weakness and a tremor related to his essential tremor diagnosis.  However, the examiner did not address whether this global weakness and tremor, while admittedly related to the essential tremor diagnosis, was aggravated by his service-connected residuals of SFW affecting Muscle Group I.  Additionally, now that service connection for neurological residuals has been granted, an addendum opinion should address whether this condition is causing or aggravating any other non-service connected disorders affecting the left upper extremity.   

Additionally, addendum opinions should be obtained to determine whether the Veteran required aid and attendance or was housebound due to his service- connected disabilities and whether such disabilities, which now include the afferent reflex of the left upper extremity, rendered him unemployable.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (need for a combined-effects medical opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims file and a copy of this remand to the May 2013 VA examiner for addendum opinions (or if unavailable, to another physician).  After review of the claims file, the physician must specifically address the following:

(a) State whether it is at least as likely as not (50 percent or greater probability) that any disability affecting the left upper extremity (to include any disability that was attributed as wholly due to essential tremor in the May 2013 VA examination report) was (1) caused or (2) aggravated (permanently worsened beyond normal progression) by his service-connected residuals of a SFW to the upper thoracic spine with injury to left Muscle Group I and degenerative arthritis, and/or by the now service-connected associated neurological residuals (afferent reflex) of the left upper extremity.

(b)  State the impact of the Veteran's service-connected disabilities (SFW to the upper thoracic spine with injury to left Muscle Group I and degenerative arthritis; mood disorder; SFW to left calf with injury to Muscle Group XI; SFW residual scar upper thoracic spine; SFW residual scar neck; and afferent reflex of the left upper extremity, plus any condition service-connected as a result of the actions taken above) on his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

(c) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, discussed above in part (b) above, were shown to require the regular aid and attendance of another person (i.e. did they render him unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment). 

(d) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, discussed above in part (b) above, resulted in his being substantially confined to his house or its immediate premises.

A complete rationale should accompany any opinion provided.   

2.  Then, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


